FILED
                           NOT FOR PUBLICATION                              NOV 23 2011

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



ARMOND HOVSEPYAN,                                No. 08-71349

             Petitioner,                         Agency No. A097-359-723

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

             Respondent.



                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                           Submitted February 2, 2011 **
                             San Francisco, California

Before: HUG, SKOPIL, and BEEZER, Circuit Judges.

       Armond Hovsepyan petitions for review of the decision by the Board of

Immigration Appeals (“BIA”) denying his claims for asylum, withholding of

removal and protection under the Convention Against Torture (“CAT”). We have




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. Because we conclude that substantial evidence

supports the BIA’s decision, we deny the petition for review.

      The facts of this case are known to the parties. We do not repeat them.

      We review adverse credibility findings for substantial evidence. Gui v. INS,

280 F.3d 1217, 1225 (9th Cir. 2002). Because the BIA summarily affirmed the

decision of the Immigration Judge (“IJ”) through its streamlining procedures, we

review the IJ’s decision. See Lanza v. Ashcroft, 389 F.3d 917, 919 (9th Cir. 2004).

To the extent Hovsepyan argues these procedures violated his due process rights,

we have already rejected that argument. See Falcon Carriche v. Ashcroft, 350 F.3d

845, 852 (9th Cir. 2003). We also reject Hovsepyan’s assertion that improper

translation at his hearing violated due process. See Arden V. Holder, 589 F.3d

1040, 1047 (9th Cir. 2009) (noting petitioner must demonstrate prejudice from any

claimed translation error).

      To support an adverse credibility finding, the IJ must articulate “specific,

cogent reasons that are substantial and bear a legitimate nexus to” the credibility

determination. Mendoza Manimbao v. Ashcroft, 329 F.3d 655, 660 (9th Cir. 2003).

Any inconsistencies cited by the IJ must go to the “heart” of the petitioner’s claim.

See Singh v. Gonzales, 439 F.3d 1100, 1108 (9th Cir. 2006). Thus, we will uphold

the credibility finding “as long as one of the identified grounds underlying the


                                          -2-
credibility finding is supported by substantial evidence and goes to the heart of

[Hovsepyan’s] claims.” See Kin v. Holder, 595 F.3d 1050, 1055 (9th Cir. 2010).

      We conclude that substantial evidence supports the IJ’s adverse credibility

determination because Hovsepyan’s inconsistencies concerning the arrest of his

brother and the break-in at his family’s home go to the heart of his claim. We have

recognized that an inability to remember trivial dates may not support an adverse

credibility determination. See Wang v. Ashcroft, 341 F.3d 1015, 1021-22 (9th Cir.

2003). In this case, however, Hovsepyan’s repeated inconsistencies were not

trivial, but rather undermined his version of events “central to” how he was

persecuted and why he fled. See Singh, 439 F.3d at 1108.

      Without credible testimony, Hovsepyan has not established either the well-

founded fear of persecution required for asylum and withholding of removal or the

likelihood of torture required for CAT relief. See Farah v. Ashcroft, 348 F.3d

1153, 1156-57 (9th Cir. 2003). We therefore uphold the BIA’s denial of

Hovsepyan’s applications for relief.

      DENIED.




                                         -3-